MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                      FILED
      regarded as precedent or cited before any                                  Nov 17 2017, 8:39 am

      court except for the purpose of establishing                                    CLERK
                                                                                  Indiana Supreme Court
      the defense of res judicata, collateral                                        Court of Appeals
                                                                                       and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      R. Patrick Magrath                                      Matthew J. McGovern
      Alcorn Sage Schwartz & Magrath, LLP                     Anderson, Indiana
      Madison, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      David R. Scoggin,                                       November 17, 2017
      Appellant-Respondent,                                   Court of Appeals Case No.
                                                              31A05-1608-DR-2006
              v.                                              Appeal from the Harrison Circuit
                                                              Court
      Melony Scoggin-Sommers,                                 The Honorable Larry R. Blanton,
      Appellee-Petitioner.                                    Special Judge
                                                              Trial Court Cause No.
                                                              31C01-1412-DR-278



      Pyle, Judge.


                                       Statement of the Case
[1]   David Scoggin (“Husband”) appeals the trial court’s division of assets pursuant

      to the dissolution of his marriage to Melony Scoggin-Sommers (“Wife”). On


      Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017            Page 1 of 21
      appeal, he argues that the trial court erred in assessing the marital pot because it

      omitted certain marital assets and incorrectly valued certain assets. He also

      argues that the trial court abused its discretion in determining that Wife had

      rebutted the presumption in favor of an equal division of property. We agree

      that the trial court erred by failing to include all of the assets in the marital pot

      and by failing to accurately value all of the assets. We also conclude that the

      trial court did not abuse its discretion in determining that Wife had rebutted the

      presumption in favor of an equal division of assets. We remand to the trial

      court with instructions to include the omitted marital assets with correct

      valuations in the marital pot. The trial court may then distribute the marital

      assets in accordance with this amended assessment of the marital pot and its

      finding that Wife rebutted the presumption in favor of equal division.


[2]   We affirm in part, reverse in part, and remand.


                                                    Issues
              1. Whether the trial court erred in calculating the marital pot.

              2. Whether the trial court abused its discretion when it
                 determined that Wife had rebutted the presumption in favor of
                 an equal distribution of the assets.

                                                    Facts
[3]   Husband and Wife were married on May 12, 1990. Twenty-four years later, on

      December 17, 2014, Wife filed a petition for the dissolution of their marriage.

      At the time, the parties did not have any minor children.



      Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017   Page 2 of 21
[4]   On May 8, 2015, the trial court held a preliminary hearing to determine

      temporary possession of the parties’ residence. At the hearing, Wife testified

      that Husband had removed some of the assets they had kept in a safe at the

      residence. According to the parties, Husband had invested in precious metals

      throughout their marriage and had stored the metals in the safe, along with

      cash, guns, and a coin collection. Wife did not know how much metal or cash

      had been in the safe or had been removed, but she testified that only the guns

      and coin collection remained. She also testified that Husband had once told her

      that there had been “[p]robably 30 to $40,000” of cash in the safe. (Tr. Vol. 2 at

      30). Husband admitted that he had “removed some cash” from the safe and

      said that the cash was “gone” but claimed that the cash had totaled “10 or 15”

      thousand dollars, not as much as thirty-five thousand dollars. (Tr. Vol. 2 at 23).

      Despite admitting that he had removed cash from the safe, Husband also

      claimed that he had not been inside the safe in the previous two years and had

      “not removed any gold, or any cash, or any silver from the safe since the

      divorce was filed.” (Tr. Vol. 2 at 24). Nevertheless, after the hearing, Husband

      brought gold and silver worth $40,000 to $45,000 that he had taken from the

      safe to the parties’ lawyers’ offices to be inventoried.


[5]   On May 20, 2016, the trial court held a final dissolution hearing to determine

      how the parties’ property should be distributed. Husband and Wife presented

      evidence at the hearing that they owned the following assets: (1) three 401Ks;

      (2) three bank accounts, one of which held $150,000 Husband had received in a

      wrongful death settlement for the death of his father; (3) an Occidental


      Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017   Page 3 of 21
      Petroleum PRA; (4) the marital residence; (5) the cash, precious metals, and

      coin collection Husband had stored in the safe; (6) a Kentucky farm Husband

      had inherited; and (7) personal property, including firearms, household goods,

      furnishings, and personal vehicles.


[6]   According to the parties’ testimonies, they had built the marital residence in

      1995 and lived there since that time. First Harrison Bank (“First Harrison”)

      held a mortgage of $55,000 on the residence. At the parties’ request, First

      Harrison had appraised the property and concluded it was worth $255,000.

      Wife submitted this appraisal into evidence as Joint Exhibit 3, while Husband

      submitted, as Joint Exhibit 4, a second appraisal that valued the home at

      $183,000.


[7]   The parties also testified that Husband had inherited a fee simple interest in the

      Kentucky farm in 2008 when his step-mother died. Since that time, he and

      Wife had rented the land to a tenant farmer and received income of “between 6

      and $16,000” per year from the crops the farmer grew. (Tr. Vol. 2 at 95). Wife

      testified that Husband had invested half of the income each year in precious

      metals and that they had used the other half for “repairs and upkeep on the

      farm,” as well as for paying the property taxes on their Indiana residence. (Tr.

      Vol. 2 at 92). According to the parties, two months before Wife filed the

      petition for dissolution, she and Husband had signed a quit claim deed

      conveying the farm to Husband and Husband’s son with Wife retaining a life




      Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017   Page 4 of 21
       estate in the farm.1 Wife submitted a life estate actuarial table as evidence of

       the value of her life estate, and that table indicated that her interest in the

       property was worth 77.931% of the property’s value. It also indicated that the

       remainder interest was worth 22.069% of the property’s value.


[8]    The parties next testified that Husband had received an approximately $150,000

       settlement in a wrongful death lawsuit for the death of his father. The lawsuit

       had lasted for several years, and Husband admitted that Wife had handled most

       of the communication with their attorneys.


[9]    With respect to the parties’ personal property, Wife’s counsel told the court that

       “the parties [had] agree[d] to go with the net value of the personal property of

       $18,446.00” and that such amount “[would] go on [Wife’s] side of the ledger.”

       (Tr. Vol. 2 at 112). The court verified this agreement with Husband’s counsel,

       who conceded that Husband had agreed to that arrangement.


[10]   As for the valuables that had been in their safe, Husband admitted that he had

       removed the assets “[a]t some point in time when [he] knew [he] was going to

       be put out of [his] house.” (Tr. Vol. 2 at 54). Wife testified that when she had

       originally asked Husband where the missing cash and precious metals were, he

       had told her that he “didn’t know what [she] was talking about,” even though




       1
         The trial court explained that Wife had signed the quit claim deed because Kentucky has laws “as it applies
       to dower and [courtesy].” (Tr. Vol. 2 at 84).

       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017         Page 5 of 21
       he later “produced some coins” after the May 8 hearing. (Tr. Vol. 2 at 116,

       118). Wife estimated that precious metals worth $105,000.00 were still missing.


[11]   After the hearing, the trial court entered findings and fact and conclusions of

       law dissolving the marriage and dividing the parties’ property. These findings

       and conclusions provided, in relevant part:


               16. . . . [Wife] retained a life estate in the McCracken County,
               Kentucky farm of 88 acres with an estimated value of
               [$]149,000.00.

               The wife was fifty-seven (57) years of age at the time petition was
               filed. Wife’s exhibit “4” would have the Court determine by
               actuarial calculations that her present interest in the real estate is
               Seventy-Seven and 931 thousandths percent (77.931%) of the
               value of the property[,] that value being One Hundred Sixteen
               Thousand – One Hundred Seventeen Dollars and 19/100
               ($116,117.19).

               The Kevil Kentucky Property may be considered as an
               inheritance to [Husband]. However, as a bargained for
               consideration, or as a gift[,] [Wife] was given a life estate in that
               property. There is no question that she has an expectation and a
               right to be compensated for her vested interest in that realty.
               [Wife’s] rights attached when [Husband] and Thomas Paul
               Scoggin made the new deed conveyance in October 2014[.]


               17. First Harrison Bank, the mortgage holder on the marital
               residence, cause[d] an appraisal to be done on the property. First
               Harrison valued the residence and surrounding curtilage at One
               Hundred Eighty-Three Thousand Dollars ($183,000.00) (joint
               exhibit 3). The Court accepts the lien holder[’]s evaluation.

                                       *        *       *       *        *

               29. . . .
       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017   Page 6 of 21
        The Wife estimated that there was about five (5) pounds of gold,
        four hundred (400) pounds of silver and one (1) ounce of
        platinum in the safe, at that time. She valued the precious metals
        at approximately $150,000.00. She based her calculation on the
        daily price of precious metal at the time the Petition was filed.
        There are no pictures and no insurance documents placing a
        value on this treasure trove.

        At the hearing held on May 8, 2015, the Husband testified, under
        oath, that he did not know how much cash he [had] removed
        from the safe, but “he guessed” about Fifteen Thousand Dollars
        ($15,000.00). [Husband] gave conflicting testimony concerning
        the contents of the safe and what may have come of the precious
        metals and cash. He first admitted to removing about
        $15,000.00, then denied taking anything.

        After the unsuccessful mediation held on July 2, 2015, the
        Husband produced approximately $40,000.00 - $45,000.00 in
        precious metals[] that he admitted removing from the safe.

        The Husband either mis-spoke or presented false testimony on
        May 8, 2015, when he denied removing any precious metals
        from [the] safe;

        30. The parties have agreed to divide certain items:

                (a) The items that remain in the safe;

                (b) The firearms;

                (c) Household goods and furnishings;

                (d) Each keep the personal vehicle and the debt thereon;

                                *        *       *       *        *

        32. [Husband] has been less than forthright in his dealings and
        somewhat less than truthful in his testimony.



Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017   Page 7 of 21
                      The Court finds it extremely difficult if not virtually
               impossible to place a valuation on “ghost assets”. That is,
               property that both parties agree [] may exist but are neither
               produced nor independently verified as to either the value of or
               the existence of.

                     [Husband] by his own obfustication [sic] and dilatory
               actions has heightened the court’s level of distrust;

               33. [Wife] prays the court to deviate for [sic] an equal division of
               assets and to find the respondent concealed evidence and
               intentionally misled the Court. The Court recognizes this
               misbehavior of the respondent and will deviate from the equal
               division provisions.


       (Appellant’s App. Vol. 2 at 30-36) (emphasis in original).


[12]   The trial court divided the marital pot and awarded Wife assets worth

       $428,416.74, which it labeled as “Fifty-five Percent” of the total assets.

       (Appellant’s App. Vol. 2 at 40). This list of assets did not include Wife’s

       interest in the Kentucky Farm or any personal property. In later conclusions,

       the trial court specified:


               2. The Court concludes that the Wife has a life estate in the
               Kevil Kentucky Farm, located in McCracken County, the farm
               has a valuation of $149,000.00. The Husband has a remainder
               interest in ½ of the farm.

                                       *        *       *       *        *

               4. The Court concludes that because the Wife has rebutted the
               presumption of the equal division, she shall be entitled sole
               possession of her life estate in the Kentucky Farm, as well as all
               of the rents, revenue and profits generated by the property during the


       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017   Page 8 of 21
               term of her natural life which would be due [as] payable to
               [Husband] as one-half owner of the real estate.


       (Appellant’s App. Vol. 2 at 40) (emphasis in original). The court awarded

       Husband a list of assets worth $347,001.75, which it labeled as “Forty-five

       Percent” of the total assets. (Appellant’s App. Vol. 2 at 41). The court also

       provided that “[t]he Wife and Husband shall receive all property presently in

       her/his possession, and/or in her/his name alone, other than what is set aside

       separately in this order.” (Appellant’s App. Vol. 2 at 41). Husband now

       appeals.


                                                  Decision
[13]   On appeal, Husband argues that the trial court: (1) erred because it failed to

       correctly assess the total of the marital pot; and (2) abused its discretion when it

       determined that Wife had rebutted the presumption in favor of an equal

       division of property. We will address each of these arguments in turn.


[14]   Preliminarily, however, we note that the trial court entered findings of fact and

       conclusions of law in its dissolution order. Where a trial court has made

       findings of fact, we apply a two-tiered standard of review. Quinn v. Quinn, 62
N.E.3d 1212, 1220 (Ind. Ct. App. 2016). First, we determine whether the

       evidence supports the findings, and, second, whether the findings support the

       judgment. Id. The trial court’s findings are controlling unless the record

       includes no facts to support them either directly or by inference. Id. We set

       aside a trial court’s judgment only if it is clearly erroneous. Id. “‘Clear error


       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017   Page 9 of 21
       occurs where our review of the evidence most favorable to the judgment leaves

       us firmly convinced that a mistake has been made.’” Id. (quoting Maddux v.

       Maddux, 40 N.E.3d 971, 974 (Ind. Ct. App. 2015), reh’g denied).


       1. Marital Pot


[15]   Husband argues that the trial court erred in valuing the marital pot because it

       failed to include the proper values for certain assets in the pot and completely

       omitted certain assets. In particular, he contends that the trial court’s findings

       demonstrate that the court: (1) omitted the stipulated value of the parties’

       personal property; (2) omitted Wife’s life estate in the Kentucky farm; and (3)

       assigned the incorrect appraisal value to the parties’ marital residence.


[16]   It is well-settled that, in a dissolution action, all marital property goes into the

       marital pot for division, whether it was owned by either spouse before the

       marriage, acquired by either spouse in his or her own right, or acquired by their

       joint efforts. Quinn, 62 N.E.3d at 1220; IND. CODE § 31-15-7-4. For purposes

       of dissolution, “property” means “all the assets of either party or both parties.”

       I.C. § 31-9-2-98. “‘The requirement that all marital assets be placed in the

       marital pot is meant to [e]nsure that the trial court first determines that value

       before endeavoring to divide the property.’” Quinn, 62 N.E.3d at 1223 (quoting

       Montgomery v. Faust, 910 N.E.2d 234, 238 (Ind. Ct. App. 2009)) (emphasis

       added). Indiana’s “one-pot” theory prohibits the exclusion of any asset in

       which a party has a vested interest from the scope of the trial court’s power to

       divide and award. Id. Although the trial court may decide to award a


       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017 Page 10 of 21
       particular asset solely to one spouse as part of its just and reasonable property

       division, it must first include the asset in its consideration of the marital estate

       to be divided. Id. The systematic exclusion of any marital asset from the

       marital pot is erroneous. Id.


[17]   First, Husband argues that the trial court erred because it failed to include the

       stipulated value of the parties’ personal property in the marital pot and to assign

       it to Wife’s “side of the ledger” as the parties had agreed. (Tr. Vol. 2 at 112).

       We agree. The trial court did not include the parties’ personal property, which

       they had agreed had a value of $18,446, in the marital pot. We have noted that

       inclusion of all of the assets in the marital pot is important because it allows the

       trial court to determine the value of the marital pot before endeavoring to divide

       it. Quinn, 62 N.E.3d at 1223, 1224 (finding that the trial court had erred by

       failing to include property in the marital pot even though it had mentioned the

       property elsewhere in its dissolution order). Accordingly, we agree with

       Husband that the trial court erred by failing to include the personal property,

       with a stipulated value of $18,446, in the marital pot. Accordingly, we remand

       with instructions for the trial court to add the personal property to the marital

       pot.


[18]   Wife argues that, even if the trial court erred, Husband should not be allowed to

       benefit from the error because he invited it. We have previously held that a

       party “‘may not take advantage of an error that [it] commits, invites, or which

       is the natural consequence of [its] own negligence or misconduct.’” Evansville

       Courier Co. v. Uziekalla, 81 N.E.3d 267, 271 (Ind. Ct. App. 2017) (quoting Wright

       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017 Page 11 of 21
       v. State, 828 N.E.2d 904, 907 (Ind. 2005)). Wife claims that Husband’s counsel

       agreed that the personal property was evenly split between the parties and,

       therefore, told the trial court that it did not need to include the property in the

       marital pot. In support of this argument, Wife cites statements Husband’s

       counsel made at the hearing to the effect that Husband was keeping a New

       Holland Tractor worth at least $8,000 and that the property was “a wash both

       ways.” (Tr. Vol. 2 at 113).


[19]   However, we interpret Husband’s counsel’s statements differently based on

       their context. The following discussion occurred at the hearing:


               [WIFE’S COUNSEL:] And then, Your Honor, in regard to
               Joint Exhibit 5 – then Joint 5, Your Honor, is – the parties agree
               to go with the net value of the personal property of $18,446.00.
               That will go on [Wife’] side of the ledger.

               THE COURT: I guess that’s by agreement, too?

               [HUSBAND’S COUNSEL:] Yes, [S]ir.

               [WIFE’S COUNSEL:] Yeah. That cut a half-hour out of –

               THE COURT: Well, maybe you guys need to go out and talk
               some more.

               [WIFE’S COUNSEL:] So, anyway, but the intention is for—
               [Wife]—or [Wife] considers [Husband’s] children to be her own,
               because their mother is deceased and it’s her intention to—
               whatever they want out of that they can have, but for—both sides
               have problems with the appraisal. So, we think that’s the best
               resolution. And [Wife,] you’re under oath[.] [D]o you agree
               with that?

               [WIFE:] I do.

       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017 Page 12 of 21
               THE COURT: You mean on Joint 5?

               [WIFE’S COUNSEL:] Yes, on Joint 5.

               THE COURT: So, kids get to come in and pick out anything
               they want?

               [WIFE’S COUNSEL:] Yeah.

               [WIFE:] Yes.

               THE COURT: What are assorted plyers? Who did this
               Gordon? [Wife’s counsel], that was you.

               [WIFE’S COUNSEL:] I had nothing to do with that.

               THE COURT: What is a chicken roost?

               [WIFE’S COUNSEL:] There’s a ten year old $1000.00 recliner
               in there, Judge where it’s for sale.

               THE COURT: There you go.

               [HUSBAND’S COUNSEL:] But, we got a New Holland tractor
               in there worth at least $8,000.00, that he puts $13,000.00 on.
               And Gordon agrees with me on there, so it’s a wash both ways.

               [WIFE’S COUNSEL:] Yeah, we’re okay with it, we’re just
               joking.

               THE COURT: Well, I’m just messing with you. Go ahead.


       (Tr. Vol. 2 at 112-13) (emphasis added).


[20]   It appears that Husband’s counsel’s statement “it’s a wash both ways” referred

       to the appraisal value of the items, not the parties’ distribution of the items. (Tr.

       Vol. 2 at 113). Wife’s counsel mentioned that both of the parties had problems

       with the appraisal and that there was a ten-year-old recliner valued at $1,000,

       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017 Page 13 of 21
       and then Husband’s counsel noted that there was a tractor “worth at least

       $8,000.00, that he puts $13,000 on.” (Tr. Vol. 2 at 113). Within this context, it

       appears that the attorneys were commenting that some items were undervalued

       and some overvalued, so it was a “wash both ways,” and, therefore, they were

       okay with the stipulated appraisal of $18,446. (Tr. Vol. 2 at 113). Regardless,

       Husband did not invite the trial court to exclude the personal property from the

       marital pot. Consistent with this conclusion, we note that in the memorandum

       of law supporting the proposed findings of fact and conclusions of law that

       Husband submitted to the trial court, he concluded that “[t]he Wife should be

       awarded the marital personal property appraised in the amount of $18,426

       [sic].” (Appellee’s App. Vol. 2 at 19). Therefore, we are not persuaded that

       Husband invited the trial court’s error.


[21]   Next, Husband argues that the trial court erred because it failed to include

       Wife’s life estate in the Kentucky farm in the marital pot. We agree. However,

       we find two errors in the trial court’s valuation of the Kentucky farm. The trial

       court totaled the “Assets of the Parties” in Finding 31 and listed the Kentucky

       farm as having a value of $74,500.00. (Appellant’s App. Vol. 2 at 35). In

       support of that value, the trial court cited “(1/2 interest – See Husband’s

       Exhibit “A”)”. (Appellant’s App. Vol. 2 at 35). The trial court did not

       otherwise list the farm in the parties’ assets. This was an error because, as

       Husband noted, both Husband and Wife had interests in the Kentucky farm.

       See Quinn, 62 N.E.3d at 1223 (stating that Indiana’s “one-pot” theory prohibits

       the exclusion of any asset in which a party has a vested interest from the scope


       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017 Page 14 of 21
       of the trial court’s power to divide and award). In Finding 16, the trial court

       accepted Wife’s evidence that her life estate in the farm was worth 77.931% of

       the value of the farm, which was equivalent to $116,117.19. The trial court

       should have included this value in the parties’ assets.


[22]   However, we also find that the trial court erred in calculating Husband’s

       interest in the farm. Husband and his son were joint tenants with rights of

       survivorship, but Husband’s interest was not equivalent to a half interest in the

       property, as the trial court concluded, since Wife retained a life estate. Instead,

       according to the life estate actuarial tables that the trial court accepted, the

       remainder value of the property was equivalent to only 22.069% of the value of

       the property. Applied to the farm’s $149,000 value, that amount was

       $32,882.81. Since Husband only had a half interest in this remainder value, his

       share should have been worth half of $32,882.81—$16,441.405. See Grathwohl

       v. Garrity, 871 N.E.2d 297, 301 (Ind. Ct. App. 2007) (“A joint tenancy

       relationship confers equivalent legal rights on the tenants that are fixed and

       vested at the time the joint tenancy is created.”). As the trial court must include

       all assets in the marital pot, it should have included both the value of Wife’s

       interest in the farm ($116,117.19) and the value of Husband’s interest in the

       farm ($16,441.405) in its calculation of the parties’ assets. Its valuation of

       $74,500 was error.2 On remand, the trial court should remove $74,500 from the




       2
         Husband also seems to argue that the trial court erred by failing to include the value of Wife’s right to rent
       from the farm in the marital pot. However, a trial court may not divide the future earnings of a party in
       anticipation that they will be earned. Berger v. Berger, 648 N.E.2d 378, 383 (Ind. Ct. App. 1995). In addition,

       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017 Page 15 of 21
       marital pot and add $116,117.19 for Wife’s interest in the Kentucky farm and

       $16,441.405 for Husband’s interest in the Kentucky farm.


[23]   Finally, Husband argues that the trial court’s determination of the value of the

       marital residence was erroneous because the trial court indicated that it had

       “accept[ed]” the lienholder’s appraisal of the residence but then listed the

       incorrect value for that appraisal. (Appellant’s App. Vol. 2 at 31). Specifically,

       in its findings, the trial court found:


                17. First Harrison Bank, the mortgage holder on the marital
                residence, cause[d] an appraisal to be done on the property. First
                Harrison valued the residence and surrounding curtilage at One
                Hundred Eighty-Three Thousand Dollars ($183,000.00) (joint
                exhibit 3). The Court accepts the lien holder[’]s evaluation.


       (Appellant’s App. Vol. 2 at 31). Husband notes that according to First

       Harrison’s appraisal of the residence, which was admitted as Joint Exhibit 3,

       the residence had a fair market value of $255,000, not $183,000. The appraisal

       of the residence that Husband had commissioned valued the residence at

       $183,000 and was admitted as Joint Exhibit 4.


[24]   We agree with Husband that the trial court made a typographical error as it

       indicated that it accepted the lien holder’s evaluation but then listed the




       a life estate entitles the holder to the possession of real property, which includes the right to the rents and
       profits of the real estate. In re Estate of Stayback, 38 N.E.3d 705, 712 (Ind. Ct. App. 2015). Accordingly, the
       actuarial table that valued Wife’s life estate already inherently valued her right to the income the property
       could produce.

       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017 Page 16 of 21
       incorrect value for the lienholder’s appraisal. Wife notes that, later in its

       findings and conclusions, the trial court listed the residence as having a value of

       $128,000—equivalent to a fair market value of $183,000 minus the $55,000

       mortgage remaining on the house. Beside the $128,0000, the trial court

       included a notation “see [J]oint Exhibit ‘4,’” Husband’s exhibit appraising the

       house as having a fair market value of $183,000. (Appellant’s App. Vol. 2 at

       35). Wife argues that, in this finding, the trial court “corrected” its previous

       mistake and indicated that it intended to value the residence at a fair market

       value of $183,000. (Wife’s Br. 22). Because the trial court’s findings are

       contradictory, we remand to the trial court with instructions to correct its

       findings and assign its intended value to the marital residence.


       2. Rebuttal of Presumption of Equal Distribution


[25]   Next, Husband argues that the trial court abused its discretion when it found

       that Wife had rebutted the presumption in favor of an equal division of marital

       assets. Although the trial court will amend the total of the marital pot upon

       remand and may re-distribute the assets accordingly, we are not remanding for

       the trial court to re-assess its findings completely. Accordingly, any finding that

       we have not found erroneous will stand, including the trial court’s finding that

       Wife rebutted the presumption in favor of an equal division of assets. Thus,

       although we are remanding, we will address Husband’s challenge to the trial

       court’s finding that Wife rebutted the presumption, which is based upon

       evidence already in the record.



       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017 Page 17 of 21
[26]   Our legislature has enacted a statutory presumption that an equal division of

       marital property is just and reasonable. See I.C. § 31-15-7-5. A trial court may

       deviate from this statutory presumption if a party presents relevant evidence to

       rebut the presumption. Id. Such evidence includes evidence of the following

       statutory factors:


               (1) The contribution of each spouse to the acquisition of the
               property, regardless of whether the contribution was income
               producing.

               (2) The extent to which the property was acquired by each
               spouse:

                       (A) before the marriage; or

                       (B) through inheritance or gift.

               (3) The economic circumstances of each spouse at the time the
               disposition of the property is to become effective, including the
               desirability of awarding the family residence or the right to dwell
               in the family residence for such periods as the court considers just
               to the spouse having custody of any children.

               (4) The conduct of the parties during the marriage as related to
               the disposition or dissipation of their property.

               (5) The earnings or earning ability of the parties as related to:

                       (A) a final division of property; and

                       (B) a final determination of the property rights of the
                       parties.


       I.C. § 31-15-7-5.




       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017 Page 18 of 21
[27]   The division of marital property is highly fact-sensitive and is a task within the

       sound discretion of the trial court. Fobar, 771 N.E.2d at 59. We will reverse

       only if there is no rational basis for the award—that is, if the result is clearly

       against the logic and effect of the facts and circumstances before the court,

       including the reasonable inferences to be drawn therefrom. Luttrell v. Luttrell,

       994 N.E.2d 298, 301 (Ind. Ct. App. 2013), trans. denied. We do not reweigh the

       evidence, and we consider only the evidence favorable to the trial court’s

       decision. Id.


[28]   Here, the trial court relied on factor (4) of the statute when it found that Wife

       had rebutted the presumption in favor of an equal property division. Husband

       appears to argue that the trial court should not have found that Wife rebutted

       the presumption and should have instead found that he rebutted the

       presumption. Towards that end, he asserts that he presented evidence that the

       wrongful death settlement and the Kentucky farm were his inheritance from his

       parents and should have been awarded solely to him.


[29]   Essentially, Husband is asking us to reweigh the evidence of factor (2) of

       INDIANA CODE § 31-15-7-5—the extent to which the property was acquired

       through inheritance—against factor (4) of the statute—the conduct of the

       parties during the marriage as related to the disposition or dissipation of their

       property. We note that all of the factors listed in INDIANA CODE § 31-15-7-5

       are to be considered together, with no one factor alone necessarily proving or

       requiring an unequal division. In re Marriage of Marek, 47 N.E.3d 1283, 1290-91

       (Ind. Ct. App. 2016), trans. denied. No one factor is entitled to special weight

       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017 Page 19 of 21
       over any other, and a party’s inheritance alone does not necessarily dictate how

       property should be divided. Id. at 1291, 1292. Accordingly, we will not

       evaluate the evidence of the wrongful death settlement and Kentucky Farm in

       isolation from the rest of the marital pot and statutory factors.


[30]   Here, the trial court found that Husband’s concealment of assets, including the

       precious metals and cash in the safe, supported its determination that Wife had

       rebutted the presumption in favor of an equal division. Our review of the

       evidence reveals that there was evidence to support the trial court’s finding.

       Husband admitted at one point that he had removed items from the safe when

       he knew he was about to be forced to leave the marital residence but said at

       another point that he had not been inside the safe for two years. When asked at

       the May 8 hearing which assets he had removed from the safe, Husband said he

       had removed only $10,000 to $15,000 in cash, yet later produced precious

       metals worth $40,000 - $45,000. Testimony of the parties’ investment practices

       and receipts introduced at the final dissolution hearing indicated that this was

       not nearly all of the precious metals Husband had removed, and Wife estimated

       that precious metals worth $105,000 were still missing. This evidence, in

       combination with the trial court’s assessment that Husband had been

       “somewhat less than truthful in his testimony,” more than adequately supports

       the trial court’s conclusion that factor (4) of INDIANA CODE § 31-15-7-5

       warranted an unequal division of property. (Appellant’s App. Vol. 2 at 35).

       We will not reweigh the evidence to evaluate whether evidence of Husband’s

       inheritance was more persuasive. See Luttrell, 994 N.E.2d at 301.


       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017 Page 20 of 21
[31]   In sum, we conclude that the trial court erred by failing to include the personal

       property and Wife’s life estate in the marital pot and by failing to include proper

       values for Husband’s interest in the Kentucky farm and for the marital

       residence. We remand for the trial court with instructions to include the correct

       values of the assets in the marital pot as described herein. The trial court may

       then distribute the marital assets in light of this amended assessment of the

       marital pot and its finding that Wife rebutted the presumption in favor of equal

       division.3


[32]   Affirmed in part, reversed in part, and remanded.


[33]   Baker, J, and Mathias, J., concur.




       3
         Husband also argues that the trial court abused its discretion in distributing the marital assets because, even
       if Wife rebutted the presumption of an equal division of assets, the trial court should not have awarded such a
       high percentage of the marital pot to Wife. Because we are remanding to the trial court for a re-evaluation of
       the marital pot, which might involve a re-evaluation of the percentage of the pot awarded to each party, this
       issue is not yet ripe for our review. Ind. Dep’t Envtl. Mgmt. v. Chem. Waste Mgmt., Inc., 643 N.E.2d 331, 336
       (Ind. 1994) (“Ripeness relates to the degree to which the defined issues in a case are based on actual facts
       rather than on abstract possibilities, and are capable of being adjudicated on an adequately developed
       record.”). See Cavollo v. Allied Physicians of Michiana, LLC, 42 N.E.3d 995, 1001 n.3 (Ind. Ct. App. 2015) (“A
       court may not review an issue that is not ripe.”). Therefore, we will not address Husband’s argument.

       Court of Appeals of Indiana | Memorandum Decision 31A05-1608-DR-2006 | November 17, 2017 Page 21 of 21